              Case 1:19-cv-09804-GBD Document 3 Filed 10/24/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


GETTY IMAGES (US), INC.,

                               Plaintiff,
                                                               Civil Action No.: 1:19-cv-09804
                      - against -

ANDREW BRONSTEIN and MARK GRETHER,

                                Defendants.


                    RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1 Getty Images (US) Inc. states that its

parent company is Getty Images, Inc., a Delaware corporation, and that no publicly-held

corporation owns 10% or more of its stock.



Dated: October 24, 2019                     Respectfully submitted,
       New York, New York



                                            By:     /s/ Gary F. Eisenberg
                                                    Gary F. Eisenberg, Esq.
                                                    PERKINS COIE LLP
                                                    1155 Avenue of the Americas, 22nd Floor
                                                    New York, New York 10036-2711
                                                    Telephone: 212.262.6902
                                                    Facsimile: 212.977.1632
                                                    GEisenberg@perkinscoie.com

                                                    Attorneys for Plaintiff




146094187.1
